Title: Luis de Onís to Thomas Jefferson, 21 May 1817
From: Onís, Luis de
To: Jefferson, Thomas


          
            Sir,
            Washington
21st May 1817.
          
          Not doubting that it will be gratifying to you to be informed of the respect paid at the Havana to the memory of the late Dr Valli, whose death was occasioned by a dangerous experiment which he tryed on himself, which was announced some time ago in the Public Papers of this Country, I take the liberty to send to you inclosed, the Funeral Oration that was pronounced at an extra meeting of the Royal Patriotic Society of said city, and which was transmitted to me by Don Alexandro Ramirez, Intendent General of the Island of Cuba, a Member and Director of said Royal Patriotic Society, together with the resolution of that Board that “the Memory of Dr Valli, be perpetuated by a neat & plain monument, to be erected as a testimonial of the gratitude which is due to those illustrious men who sacrifice themselves in the cause of humanity.”
          In addressing you, Sir, I cannot forbear the opportunity of expressing to you the sentiments of great regard and high consideration, with which I have the honor to remain,
          
            Sir, Your most obedient humble Servant.
            The Chevalier de Onis
          
        